Case 2:20-cv-04008-GW-JEM Document 16 Filed 07/23/20 Page 1 of 1 Page ID #:62

                                                                                        JS-6
  1   WAJDA LAW GROUP, APC
      Nicholas M. Wajda (State Bar No. 259178)
  2   6167 Bristol Parkway
  3   Suite 200
      Culver City, California 90230
  4   Telephone: (310) 997-0471
      Email: nick@wajdalawgroup.com
  5   Attorney for Plaintiff
  6   SOLOMON WARD SEIDENWURM & SMITH, LLP
  7   Thomas F. Landers (State Bar No. 207335)
      401 B Street, Suite 1200
  8   San Diego, California 92101
      Telephone: (619) 231-4755
  9   Email: tlanders@swsslaw.com
      Attorney for Defendant
 10

 11                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 12

 13    ARMANDO ANDRES, individually and Case No. CV 20-4008-GW-JEMx
       on behalf of all others similarly situated,
 14                                                ORDER ON STIPULATION OF DISMISSAL
                           Plaintiff(s),           WITH PREJUDICE
 15
              v.
 16

 17    MIDLAND CREDIT MANAGEMENT,
       INC.,
 18
                         Defendant.
 19

 20

 21          Plaintiff, ARMANDO ANDRES (“Plaintiff”), individually and on behalf of all others

 22   similarly situated, and Defendant, MIDLAND CREDIT MANAGEMENT, INC., through counsel,
 23
      having filed with this Court their Stipulation for Dismissal with Prejudice, and the Court having
 24
      reviewed the same, hereby ORDERED:
 25

 26          1.     The Stipulation for Dismissal with Prejudice is granted.

 27   Dated: July 23, 2020                        _____________________________
                                                  HON. GEORGE H. WU, U.S. District Judge
 28


                                                     1
